815 F.2d 77
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Earl GRIFFIN, Plaintiff-Appellant,v.Larry S. BUEGE, William Bruce Jarvis, Stephen Lerile, andRobert J. Laforest, Defendants-Appellees.
No. 86-1868.
United States Court of Appeals, Sixth Circuit.
Feb. 20, 1987.

Before MARTIN and NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  After examination of the record and appellant's informal brief, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
It is concluded upon a careful review of the district court record that the district court properly granted summary judgment in favor of appellees and dismissed appellant's civil rights complaint.  The material facts, read in a light most favorable to plaintiff, cannot support a cause of action under the civil rights act.   Estelle v. Gamble, 429 U.S. 97, 106 (1976).


3
Therefore, for the reasons stated in the district court's opinion, the judgment of the district court is hereby affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.